DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             WAJNICK ILLAIT,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D19-3192

                             [January 16, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 502008CF000991AXXXMB.

   Wajnick Illait, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and TAYLOR, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.